Title: To George Washington from Thomas Fairfax, 30 June 1786
From: Fairfax, Thomas
To: Washington, George



Sir
Annapolis 30th June: 1786

Mr Cary who Came Passenger with me does me the favor of taking charge of four Vols of Annals for you; they were Sent to me at London by Mr Young—inclosed is two Letters from a Lady in London (one of which directed to Mr Lyons, shoud be much obliged to you to put in some good channel of Conveyance) also a Letter for Bloxham the Farmer who my uncle Sent out to you and who I hope to hear is Safely arrived—The Letter is from his wife and I dont doubt will give the poor man great pleasure.
We have had a pretty good passage of about Seven weeks—when I parted with my uncle & aunt at bath, which was about the last of march, they were tolerable well and entrusted me with their most affecnt. good wishes to yrself and Mrs W——n—my uncle is amazingly Broke since he left this Country and I think in a very infirm State of health.
I Shall defer any further Particulars till I have the pleasure of Seeing you and the interim I remain respectfully Sir, yr obedt humle Sert

Tho: Fairfax

